Exhibit 10.1

 

CAPITAL CITY BANK GROUP, INC.

2011 ASSOCIATE STOCK PURCHASE PLAN

1.         Purpose. The purpose of the Plan is to provide Associates of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions. It is the intention
of the Company to have the Plan qualify as an "Employee Stock Purchase Plan"
under Section 423 of the Internal Revenue Code of 1986, as amended. The
provisions of the Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

2.         Definitions.

(a)        "Associate" shall mean any individual who is an employee of the
Company or a Designated Subsidiary for purposes of tax withholding under the
Code and who is not an owner of five percent (5%) or more of all outstanding
Common Stock on a fully diluted basis (i.e., after taking into account
outstanding stock options and other Common Stock equivalents).

(b)        "Board" shall mean the Board of Directors of the Company.

(c)        "Code" shall mean the Internal Revenue Code of 1986, as amended.

(d)        "Committee" shall mean a committee appointed by the Board which shall
be the administrative committee for the Plan (the “Committee”); provided, that
to the extent required by Rule 16b-3 of the Securities and Exchange Commission
under the Exchange Act, such Committee shall be comprised solely of two or more
Non-Employee Directors, as defined in Rule 16b-3(b)(3) under the Exchange Act.
All references in this Plan to the “Committee” shall mean the Board if no
Committee has been appointed.

(e)        "Common Stock" shall mean the Common Stock of the Company, $0.01 par
value per share.

(f)        "Company" shall mean Capital City Bank Group, Inc., a Florida
corporation.

(g)        "Compensation" shall mean all base gross earnings and cash-based
profit participation, including payments for overtime and commissions.

(h)        "Designated Subsidiaries" shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

(i)         "Enrollment Date" shall mean the first day of each Offering Period.

(j)         "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

(k)        "Exercise Date" shall mean the last day of each Offering Period.

(l)         "Fair Market Value" shall mean (1) the closing price of the Common
Stock on the principal national securities exchange on which the Common Stock is
traded, if the Common Stock is then traded on a national securities exchange; or
(2) the closing price of the Common Stock on the Nasdaq National Market, if the
Common Stock is not then traded on a national securities exchange; or (3) the
closing bid price last quoted by an established quotation service for
over-the-counter securities, if the Common Stock is not reported on the Nasdaq
National Market. However, if the Common Stock is not publicly-traded, "Fair
Market Value" shall be deemed to be the fair value of the Common Stock as
determined by the Committee after taking into consideration all factors which it
deems appropriate, including, without limitation, recent sale and offer prices
of the Common Stock in private transactions negotiated at arm’s length.

 

--------------------------------------------------------------------------------



(m)       "Offering Period" shall mean, subject to the second sentence of
Section 4 hereof, a period of six months, commencing on January 1 and July 1 of
each year and terminating on June 30 and December 31 of each year, respectively.

(n)        "Parent" shall mean a corporation which is a "parent corporation" of
the Company within the meaning of Section 424(e) of the Code.

(o)        "Plan" shall mean this Capital City Bank Group, Inc. 2011 Associate
Stock Purchase Plan.

(p)        "Purchase Price" shall mean an amount equal to ninety percent (90%)
of the Fair Market Value of a share of Common Stock on the Enrollment Date or on
the Exercise Date, whichever is lower, as determined in the sole discretion of
the Committee. Subject to the limitations imposed under Section 423 of the Code,
the Committee may adjust the Purchase Price to such other percentage of Fair
Market Value as determined by the Committee.

(q)        "Reserves" shall mean the number of shares of Common Stock covered by
each option under the Plan which have not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under option.

(r)        "Subsidiary" shall mean a corporation which is a "subsidiary
corporation" of the Company within the meaning of Section 424(f) of the Code.

3.        Eligibility.

(a)        Each person who is an Associate on a given Enrollment Date shall be
eligible to participate in the Plan for the Offering Period containing such
Enrollment Date.

(b)        Any provisions of the Plan to the contrary notwithstanding, no
Associate shall be granted an option under the Plan (i) if, immediately after
the grant, such Associate would own stock (together with stock owned by any
other person or entity that would be attributed to such Associate pursuant to
Section 424(d) of the Code) of the Company (including, for this purpose, all
shares of stock subject to any outstanding options to purchase such stock,
whether or not currently exercisable and irrespective of whether such options
are subject to the favorable tax treatment of Section 421(a) of the Code)
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Parent or Subsidiary, or (ii)
which permits his or her rights to purchase stock under all employee stock
purchase plans (within the meaning of Section 423 of the Code) of the Company
and its Parents and Subsidiaries to accrue at a rate which exceeds twenty-five
thousand dollars ($25,000) worth of stock (determined at the Fair Market Value
of the stock at the time such option is granted) for each calendar year in which
such option is outstanding at any time. The limitation described in clause (ii)
of the preceding sentence shall be applied in a manner consistent with Section
423(b)(8) of the Code.

4.         Offering Periods. The Plan shall be implemented by consecutive
Offering Periods continuing from the first Offering Period until terminated in
accordance with Section 19 hereof. The Committee shall have the power to change
the duration of Offering Periods (including the commencement dates thereof) with
respect to future offerings without shareowner approval if such change is
announced at least fifteen (15) days prior to the scheduled beginning of the
first Offering Period to be affected thereafter.

5.        Participation.

(a)        An Associate may become a participant in the Plan for an Offering
Period by completing a subscription agreement authorizing payroll deductions in
the form of Exhibit A to this Plan (or in such other form as the Committee shall
approve and which shall contain substantially the same terms as Exhibit A) and
filing it with the human resources office of the Company or applicable
Designated Subsidiary at least fifteen (15) business days prior to the
applicable Enrollment Date, unless a later time for filing the subscription
agreement is set by the Committee for all Associates with respect to a given
Offering Period.

2

--------------------------------------------------------------------------------



(b)        Payroll deductions for a participant shall commence on the first
payroll date following the Enrollment Date and shall end on the last payroll
date in the Offering Period to which such authorization is applicable, unless
sooner terminated by the participant as provided in Section 10 hereof.

6.        Payroll Deductions.

(a)        At the time a participant files his or her subscription agreement, he
or she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount (expressed as a whole number percentage or a fixed
dollar amount) of the Compensation he or she receives on each pay day during the
Offering Period.

(b)        All payroll deductions made for a participant shall be credited to
his or her account under the Plan. Subject to the limitations set forth in
Section 7, the Committee may, in its sole discretion, determine whether or not
to permit participants to make any additional payments into such account and, if
so, upon such terms as the Committee may determine. However, in all events, all
employees shall have the same rights and privileges with respect to their right
to make such additional payments.

(c)        A participant may discontinue his or her participation in the Plan,
as provided in Section 10 hereof, at any time during the Offering Period prior
to the Exercise Date. Once an Offering Period has commenced, a participant may
not increase or decrease the rate or amount of his or her payroll deductions for
that Offering Period, but may, during that Offering Period, increase or decrease
the rate or amount of his or her payroll deductions for the next succeeding
Offering Period, by completing or filing with the Company or applicable
Designated Subsidiary a new subscription agreement, at least fifteen (15)
business days prior to the end of that Offering Period, authorizing a change in
payroll deduction rate or amount. A participant’s subscription agreement shall
remain in effect for successive Offering Periods unless terminated as provided
in Section 10 hereof.

(d)        Notwithstanding the foregoing, a participant’s payroll deductions may
be decreased to 0% at any time, to the extent necessary to comply with Section
423(b)(8) of the Code and Section 3(b) hereof. Subject to the preceding
sentence, payroll deductions shall recommence at the rate or amount provided in
such participant’s subscription agreement at the beginning of the next
succeeding Offering Period, unless terminated by the participant as provided in
Section 10 hereof.

(e)        At the time the option is exercised, in whole or in part, or at the
time some or all of the Common Stock issued under the Plan is disposed of, the
participant must make adequate provisions for the federal, state, or other tax
withholding obligations of the Company or applicable Designated Subsidiary, if
any, which arise upon the exercise of the option or the disposition of the
Common Stock. At any time, the Company or applicable Designated Subsidiary may,
but will not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company or applicable Designated Subsidiary to meet
applicable withholding obligations, including any withholding required to make
available to the Company or applicable Designated Subsidiary any tax deductions
or benefits attributable to sale or early disposition of Common Stock by the
Associate.

7.         Grant of Option. On the Enrollment Date of each Offering Period, each
Associate participating in such Offering Period shall be granted an option to
purchase on the Exercise Date of such Offering Period (at the applicable
Purchase Price) up to a number of shares of the Company’s Common Stock
determined by dividing such Associate’s payroll deductions accumulated prior to
such Exercise Date and retained in the participant’s account as of the Exercise
Date by the applicable Purchase Price; provided, however, that in no event shall
an Associate be permitted to purchase during any calendar year more than $25,000
in Fair Market Value of Common Stock (with Fair Market Value to be determined on
each Enrollment Date) within such calendar year and, provided further, that such
purchase shall be subject to the limitations set forth in Sections 3(b) and 12
hereof. Exercise of the option shall occur as provided in Section 8 hereof,
unless the participant has withdrawn pursuant to Section 10 hereof, and shall
expire on the last day of the Offering Period.

3

--------------------------------------------------------------------------------



8.         Exercise of Option. Unless a participant withdraws from the Plan as
provided in Section 10 hereof, his or her option for the purchase of shares will
be exercised automatically on the Exercise Date and, subject to the limitations
set forth in Sections 3(b) and 12 hereof, the maximum number of full shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares will be purchased; any payroll deductions accumulated in a
participant’s account which are not sufficient to purchase a full share shall be
retained in the participant’s account for the subsequent Offering Period,
subject to earlier withdrawal by the participant as provided in Section 10
hereof. During a participant’s lifetime, a participant’s option to purchase
shares hereunder is exercisable only by the participant.

9.         Delivery. As promptly as practicable after each Exercise Date on
which a purchase of shares occurs, the Company shall arrange the delivery to or
for the account of each participant, as appropriate, a certificate representing
the shares purchased upon exercise of his or her option; provided, however, that
the Committee may instead determine to hold such shares in an account for each
such participant until the participant either ceases participation in the Plan
or requests delivery of such shares.

10.       Withdrawal; Termination of Employment.

(a)        A participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time prior to the last business day of an
Offering Period (or such earlier date established by the Committee in its
discretion) by giving written notice to the Company or applicable Designated
Subsidiary in the form of Exhibit B to this Plan. All of the participant’s
payroll deductions credited to his or her account will be paid to such
participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period will be automatically terminated,
and no further payroll deductions for the purchase of shares will be made during
the Offering Period. If a participant withdraws from the Plan during an Offering
Period, he or she may not resume participation until the next Offering Period.
He or she may resume participation for any other Offering Period by delivering
to the Company or applicable Designated Subsidiary a new subscription agreement
at least fifteen (15) days prior to the Enrollment Date for such Offering
Period.

(b)        Upon a participant’s ceasing to be an Associate for any reason, he or
she will be deemed to have elected to withdraw from the Plan and the payroll
deductions credited to such participant’s account during the Offering Period but
not yet used to exercise the option will be returned to such participant or, in
the case of his or her death, to the person or persons entitled thereto under
Section 14 hereof, and such participant’s option will be automatically
terminated.

(c)        A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participant in any similar plan which may
hereafter be adopted by the Company.

11.       Interest. No interest shall accrue or be payable with respect to any
of the payroll deductions of a participant in the Plan.

12.        Stock.

(a)        The maximum number of shares of Common Stock which shall be made
available for sale under the Plan shall be 593,750 shares, subject to adjustment
upon changes in capitalization of the Company as provided in Section 18 hereof.
If on a given Exercise Date the number of shares with respect to which options
are to be exercised exceeds the number of shares then available under the Plan,
the Company shall make a pro rata allocation of the shares remaining available
for purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

(b)        No participant will have an interest or voting right in shares
covered by his or her option until such option has been exercised.

(c)        Shares to be issued to a participant under the Plan will be
registered in the record or beneficial name of the participant or in the record
or beneficial name of the participant and his or her spouse.

4

--------------------------------------------------------------------------------



13.       Administration. The Plan shall be administered by the Committee. The
Committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Committee shall, to the full extent permitted by law,
be final and binding upon all parties. Members of the Board who are Associates
are permitted to participate in the Plan, provided that members of the Board who
are eligible to participate in the Plan may not vote on any matter affecting the
administration of the Plan or the grant of any option pursuant to the Plan.

14.       Payments Upon Death of Participant. In the event of a participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such participant of such shares (or cash, if applicable), the
Company shall deliver such shares or cash to the participant’s estate. In
addition, in the event of a participant’s death prior to the exercise of an
option, the Company shall remit any cash from the participant’s account under
the Plan to his estate.

15.       Transferability. Neither payroll deductions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 14 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.

16.       Use of Funds. All payroll deductions received or held by the Company
or applicable Designated Subsidiary under the Plan may be used by the Company or
such Subsidiary for any corporate purpose, and the Company or applicable
Designated Subsidiary shall not be obligated to segregate such payroll
deductions.

17.       Reports. Individual accounts will be maintained for each participant
in the Plan. Statements of account will be given to participating Associates at
least annually, within such time as the Committee may reasonably determine,
which statements will set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

18.        Adjustments Upon Changes in Capitalization.

(a)        Changes in Capitalization. Unless the Committee specifically
determines otherwise, the Reserves as well as the price per share of Common
Stock covered by each option under the Plan which has not yet been exercised
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been "effected without receipt of consideration." Such adjustment shall be
made by the Committee, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, shall affect, and no adjustment by
reason thereof shall be made with respect to, the number or price of shares of
Common Stock subject to an option. Any adjustment accomplished as a result of a
change in capitalization shall be subject to any required action by the
shareowners of the Company.

(b)        Dissolution or Liquidation. In the event of the proposed dissolution
or liquidation of the Company, the Offering Period will terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Committee.

5

--------------------------------------------------------------------------------



(c)        Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each option under the Plan shall be assumed or
an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Committee
determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, to shorten the Offering Period then in progress by
setting a new Exercise Date (the "New Exercise Date"). If the Committee shortens
the Offering Period then in progress in lieu of assumption or substitution in
the event of a merger or sale of assets, the Committee shall notify each
participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for his or her option has been changed to
the New Exercise Date and that his or her option will be exercised automatically
on the New Exercise Date, unless prior to such date he or she has withdrawn from
the Offering Period as provided in Section 10 hereof. For purposes of this
paragraph, an option granted under the Plan shall be deemed to be assumed if,
following the sale of assets or merger, the option confers the right to
purchase, for each share of option stock subject to the option immediately prior
to the sale of assets or merger, the consideration (whether stock, cash or other
securities or property) received in the sale of assets or merger by holders of
Common Stock for each share of Common Stock held on the effective date of the
transaction (and if such holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares of Common Stock); provided, however, that if such consideration received
in the sale of assets or merger was not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the
Committee may, with the consent of the successor corporation and the
participant, provide for the consideration to be received upon exercise of the
option to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the sale of assets or merger.

The Committee may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by each outstanding option, in the event the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, and in
the event of the Company being consolidated with or merged into any other
corporation.

19.       Amendment or Termination.

(a)        The Committee may, without further action by the shareowners and
without receiving further consideration from the participants, amend this Plan
or condition or modify awards under this Plan in response to changes in
securities or other laws or rules, regulations or regulatory interpretations
thereof applicable to this Plan or to comply with applicable self-regulatory
organization rules or requirements.

(b)        The Committee may at any time and from time to time terminate or
modify or amend the Plan in any respect, except that, without shareowner
approval, the Committee may not materially amend the Plan, including, but not
limited to, the following:

(i)         increasing the number of shares of Common Stock to be issued under
the Plan (other than pursuant to Section 18); and

(ii)        changing the corporations whose employees may be offered purchase
rights under the plan.

In addition to the foregoing, the Committee shall seek shareowner approval for
amendments that require shareowner approval under Section 423 of the Code (or
any successor provision or any other applicable law or regulation).

(c)        Except as provided in Sections 18 and 19(a) hereof, no termination
may, without the consent of an affected participant, adversely affect options
previously granted; provided, that an Offering Period may be terminated by the
Committee on any Exercise Date if the Committee determines that the termination
of the Plan is in the best interests of the Company and its shareowners. Except
as provided in Sections 18 and 19(a) hereof, no amendment may adversely affect
the rights of any options previously granted. The Committee shall determine in
its sole discretion for purposes of this Section 19 whether or not a
participant’s rights have been "adversely affected."

20.       Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

6

--------------------------------------------------------------------------------



21.       Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder and the requirements of any stock exchange upon which the
shares may then be listed.

22.       Term of Plan. The Plan shall be effective as of April 26, 2011 upon
its adoption by the Board. It shall continue in effect for a term of ten (10)
years thereafter unless sooner terminated under Section 19 hereof.

23.       Additional Restrictions of Section 16 of the Exchange Act. The terms
and conditions of options granted hereunder to, and the purchase of shares by,
persons subject to Section 16 of the Exchange Act shall comply with the
applicable provisions of the rules and regulations promulgated under such
Section 16. This Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by such rules and
regulations to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.

* * *

As adopted by the Board of Directors of

Capital City Bank Group, Inc.

effective as of April 26, 2011

 

7

--------------------------------------------------------------------------------



EXHIBIT A

CAPITAL CITY BANK GROUP, INC.

2011 ASSOCIATE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

___

Original Application

Enrollment Date:_________________

___

Change in Payroll Deduction Rate

___

Change of Beneficiary(ies)

1.         _____________________________________ hereby elects to participate in
the Capital City Bank Group, Inc. 2011 Associate Stock Purchase Plan (the
"Associate Stock Purchase Plan") and subscribes to purchase shares of the
Company’s Common Stock in accordance with this Subscription Agreement and the
Associate Stock Purchase Plan.

2.         I hereby authorize payroll deductions from each paycheck in the
amount of (please complete one or the other) (i) _______% (a whole number) of my
Compensation, or (ii) $_______, on each payday during the Offering Period in
accordance with the Associate Stock Purchase Plan. (Please note that no
fractional percentages are permitted.)

3.         I understand that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at applicable Purchase Price determined in
accordance with the Associate Stock Purchase Plan. I understand that if I do not
withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option on the Exercise Date.

4.         I have received a copy of the complete "Capital City Bank Group, Inc.
2011 Associate Stock Purchase Plan." I understand that my participation in the
Associate Stock Purchase Plan is in all respects subject to the terms of the
Associate Stock Purchase Plan.

5.         Shares purchased for me under the Associate Stock Purchase Plan
should be issued in the name(s) of (Associate or Associate and Spouse
Only):______________________

____________________________________________________________________________.

6.         I understand that, under current federal income tax law, if I dispose
of any shares received by me pursuant to the Plan within the later of (i) two
(2) years after the first day of the Offering Period during which I purchased
such shares, or (ii) one (1) year after the date I purchased any Common Stock
under the Associate Stock Purchase Plan, I will be treated for federal income
tax purposes as having made a "disqualifying disposition" and as having received
ordinary income at the time of such disposition in an amount equal to the excess
of fair market value of the shares at the time such shares were delivered to me
over the price which I paid for the shares. The remainder of the gain, if any,
recognized on such disqualifying disposition will be taxed as capital gain. I
hereby agree to notify the Company in writing within thirty (30) days after the
date of any disqualifying disposition of my shares and I will make adequate
provision for federal, state or other tax withholding obligations, if any, which
arise upon such disqualifying disposition. The Company or applicable Designated
Subsidiary may, but will not be obligated to, withhold from my compensation the
amount necessary to meet any applicable withholding obligation including any
withholding necessary to make available to the Company or such Subsidiary any
tax deductions or benefits attributable to sale or disqualifying disposition of
Common Stock by me. If I dispose of such shares at any time after the expiration
of the two-year holding period, I understand that I will be treated for federal
income tax purposes as having received income only at the time of such
disposition, and that such income will be taxed as ordinary income only to the
extent of an amount equal to the lesser of (a) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (b) the excess of the fair market value of the
shares over the Purchase Price on the first day of the Offering Period in which
the shares were purchased. The remainder of the gain, if any, recognized on such
disposition will be taxed as capital gain.

 

--------------------------------------------------------------------------------



7.         I hereby agree to be bound by the terms of the Associate Stock
Purchase Plan. The effectiveness of this Subscription Agreement is dependent
upon my eligibility to participate in the Associate Stock Purchase Plan.

Associate’s Social Security Number:

_________________________________________

        Associate’s Address:

_________________________________________

     

_________________________________________

     

_________________________________________

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:________________

__________________________________________

  Signature of Associate

 

--------------------------------------------------------------------------------



EXHIBIT B

 

CAPITAL CITY BANK GROUP, INC.

2011 ASSOCIATE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

The undersigned participant in the Offering Period of the Capital City Bank
Group, Inc. 2011 Associate Stock Purchase Plan (the "Plan") which began on
______________, 20__ (the "Enrollment Date") hereby notifies the Company that he
or she hereby withdraws from the Offering Period. The undersigned hereby directs
the Company or applicable Designated Subsidiary to pay to the undersigned as
promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period. The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned shall thereafter be eligible to participate in
succeeding Offering Periods only by delivering to the Company or applicable
Designated Subsidiary a new Subscription Agreement within the time period set
forth in Section 5 of the Plan.

Name and Address of Participant

____________________________________

____________________________________

____________________________________

Signature

____________________________________

Date:________________________________

 

--------------------------------------------------------------------------------